DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-10 are allowed.
Claims 11-20 are canceled.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Howison on February 24, 2022.
The application has been amended as follows:
Claims 11-20 are canceled.
Response to Arguments
Applicant’s arguments, see Pages 9-13, filed December 2, 2021, with respect to the rejections under 35 U.S.C. § 103 of Claims 1-10 have been fully considered and are persuasive in light of amendments to the claims.
The rejections under 35 U.S.C. § 103 of Claims 1-10 have been withdrawn. 
Reasons for Allowance
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1-10, Josefy, as best understood, in view of Kajiwara et al. discloses an apparatus similar to the instant invention. Josefy, as modified by Kajiwara, fails to explicitly disclose two brackets, a tensioning cylinder configured to maintain spacing between the contacting roller and the tensioning roller, and a connecting rod provided between the brackets and connecting the tensioning cylinder to the brackets. While Josefy discloses an upper pressure roller 21 (analogous to Applicant’s contacting roller) and a tension roller 30 (analogous to Applicant’s tensioning roller), Josefy does not disclose any structure configured to maintain spacing between the upper pressure roller 21 and the tension roller 30. Further, any modification to Josefy to include a tensioning cylinder to maintain the spacing would destroy the functionality of Josefy, as the spacing between the upper pressure roller 21 and the tension roller 30 must change (i.e., the tension roller 30 is moved to position 30’) to change the tension of the belt 11. Therefore, Josefy, Kajiwara, and/or any prior art of record fails to disclose, teach or suggest, alone or in combination, two brackets, a tensioning cylinder configured to maintain spacing between the contacting roller and the tensioning roller, and a connecting rod provided between the brackets and connecting the tensioning cylinder to the brackets.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478. The examiner can normally be reached Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725